Citation Nr: 1548712	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-26 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left knee injury, status post anterior cruciate ligament (ACL) repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from May 2001 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The June 2009 decision granted service connection for the left knee disability and assigned an initial non-compensable disability rating, retroactively effective from June 30, 2008.  The Veteran moved and his case was transferred to the St. Petersburg RO.  

In January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in June 2014, which increased the disability rating for the left knee disability to 10 percent.  The 10 percent rating was made retroactively effective from June 30, 2008.  A December 2014 Board decision denied a rating in excess of 10 percent for the Veteran's left knee disability.

The Veteran appealed, and the Board decision was vacated by the U.S. Court of Appeals for Veterans Claims (Court), and the claim was returned to the Board for compliance with a Joint Motion for Remand (JMR).  The JMR directed the Board to determine whether the medical evidence in this case meets the requirements of for a separate compensable rating, and whether the Veteran's left knee should be tested again for pain on both active and passive motion, consistent with 38 C.F.R. § 4.59.  The Board will address these contentions below, but as will be explained, the Board ultimately concludes that a separate compensable rating for the Veteran's left knee disability is not warranted.


FINDING OF FACT

The Veteran's left knee injury, status post anterior cruciate ligament repair, has been manifested by flexion functionally limited, at worst, to 130 degrees with objective evidence of pain and normal extension, but without instability or occasional incapacitating exacerbations.  Additionally, the Veteran is not service connected for any meniscal problems in his left knee.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a left knee injury, status post anterior cruciate ligament repair, are not met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5262 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, multiple VA examinations have discussed all applicable medical principles and medical treatment records relating to the Veteran's left knee disorder, and the analyses are considered adequate upon which to decide this claim.

In the JMR, it was noted that 38 C.F.R. § 4.59 provided that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  It was argued that on remand it should be determined whether such testing had been conducted.  The Board has reviewed this argument, but as will be discussed, the Veteran is already assigned the minimum compensable rating for the joint (i.e. his left knee), based on the objective evidence of painful motion pursuant to the application of 4.59.  Therefore, regardless of whether testing was done to determine if pain existed pursuant to 4.59, the Veteran would not be entitled to a rating in excess of 10 percent based on pain, absent a showing of compensable limitation of motion, as pain alone is not sufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added) (pain may cause a functional loss, but pain itself does not constitute functional loss).  Accordingly, the recent VA examination is considered to be adequate for rating purposes and a remand for an additional VA examination is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Ratings

In this case, the Veteran is challenging the initial disability rating of 10 percent assigned for his service connected left knee injury, status post anterior cruciate ligament repair.  

To that end, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran is currently in receipt of a 10 percent evaluation for his service connected left knee disability.  Having reviewed the evidence of record, the Board believes this rating is assigned pursuant to Diagnostic Code 5260.

The JMR suggested that the June 2014 rating decision, which assigned the 10 percent rating, had used Diagnostic Code 5259 to rate the Veteran's left knee disability and queried as to whether a separate compensable rating could potentially be assigned under 38 C.F.R. § 4.59.

Admittedly, the body of the June 2014 rating decision is somewhat unclear as to which Diagnostic Code was being used to rate the Veteran's left knee disability as no Diagnostic Code number was actually cited.  The body of the decision stated: "We have assigned a 10 percent evaluation for your knee condition based on: Symptomatic residuals of semilunar cartilage removal [and] Painful motion of the knee."  The first part of this statement is consistent with Diagnostic Code 5259 which addresses the removal of semilunar cartilage, but the second part is consistent with consideration of 38 C.F.R. § 4.59 and painful motion (as pain is not specifically mentioned in Diagnostic Code 5259).  

Nevertheless, any ambiguity as to the Diagnostic Code being used is easily resolved by the attached code sheet attached to the June 2014 rating decision (as well as the code sheet attached to the initial rating decision in 2009) which lists the Diagnostic Code under which the Veteran's left knee is rated as 5003-5260.  These Diagnostic Codes are consistent with arthritis, painful motion, and limitation of motion, not semilunar cartilage removal.  Moreover, the semilunar cartilage refers to the meniscus.  The Veteran in this case had an ACL repair, but he has never had a meniscus abnormality diagnosed (a finding which was specifically made on the most recent VA examination in June 2014).

The JMR in this case suggested that the Board consider whether a separate rating would be warranted under 38 C.F.R. § 4.59.  However, the merit of this argument is unclear for several reasons.  First, the Veteran appears to be rated under Diagnostic Code 5260 for limitation of flexion of the knee.  However, as noted in all of his VA examinations, the Veteran has had range of motion in his left knee (both flexion and extension) that significantly exceeded the requirements for even a noncompensable rating.  As such, and as explicitly noted in the June 2014 rating decision, the provisions of 4.59 were specifically considered in assigning the compensable rating for the Veteran's left knee.  Therefore, a separate rating under 4.59 simply is not warranted. 

Even if it were accepted that the Veteran was rated under Diagnostic Code 5259 as suggested by the JMR, a plain reading of 38 C.F.R. § 4.59 suggests that it only functions in cases in which the Veteran has not received the minimal compensable rating for the joint, as 4.59 provides that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Here, the Veteran is already receiving a compensable, ten percent rating (i.e. minimum compensable rating ) for his service connected left knee disability.  Additionally, looking at the language used in the June 2014 rating decision, the rating was assigned in recognition of knee pain.  As such, to assign a second compensable rating for pain under 4.59 would appear to violate the rule against pyramiding since two ratings would be assigned for the same symptom (pain).  38 C.F.R. § 4.14.

Having addressed the concerns articulated in the JMR, the Board will now turn to the evidence of record and the regulations regarding evaluation of knee disabilities.

Diagnostic Code 5003 allows for a compensable rating to be assigned when arthritis is present, as is the case here (see VA examination report noting x-ray evidence of mild degenerative arthritis, April 2014).  Generally, arthritis is rated based on the limitation of motion that is caused, but as discussed below, the evidence does not show compensable limitation of motion in the Veteran's left knee.  Under 38 C.F.R. § 4.59, when pain is present, a Veteran is entitled to at least the minimum compensable rating for the joint.  

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As to limitation of motion, separate evaluations may be assigned for limitation of flexion and extension of the same knee joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss.  

Regarding instability, VA's General Counsel has also concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Further, when the semilunar cartilage is removed and symptomatic, a 10 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  When the semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The semilunar cartilage is synonymous with the meniscus.

Regarding the limitation of motion codes, as noted above, a claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261.  VAOPGCPREC 9-98.  

However, here, the evidence of record does not establish that flexion of the Veteran's left knee has been limited to 45 degrees at any time during the appeal period, to warrant a compensable schedular rating, even when considering the Veteran's pain.  See DeLuca.  At the time of his November 2008 VA examination, the Veteran had normal flexion of his left knee (140 degrees) without any objective evidence of pain.  During his April 2014 VA examination, the Veteran had had flexion of the left knee limited to 135 degrees, with objective evidence of painful motion at 130 degrees.  The evidence of record also does not establish that the Veteran's extension of the left knee has been limited to 10 degrees, to warrant a separate compensable rating, even when considering the Veteran's pain.  During his November 2008 and April 2014 VA examinations, the Veteran demonstrated normal extension of the left knee without any objective evidence of painful motion.  The treatment records do not provide contrary evidence.  For instance, a June 2011 VA treatment record found that the Veteran did not have any limitation of ranges of motion of his left knee.  Thus, the Veteran is not entitled to an initial disability rating in excess of 10 percent based on his limitation of motion of the left knee, as he has not been shown to be so functionally limited by pain, weakness, stiffness, fatigability, or lack of endurance that his range of motion was effectively limited to a compensable level.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

As discussed above, the Veteran has been assigned a 10 percent rating based under per 38 C.F.R. § 4.59 based on painful, limited motion of an arthritic joint.  Such was first indicated on April 30, 2014, during his VA examination.  While only a slight limitation of motion was present, flexion was less than normal with objective evidence of pain.  Even though limitation of motion is non-compensable under range of motion codes, 38 C.F.R. § 4.59 allows an additional rating for an arthritic joint which is actually painful, as is the case here.

In instances where there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, but there is degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  
38 C.F.R. § 4.71a.  However, the evidence of record does not establish that the Veteran has occasional incapacitating exacerbations from his left knee disability.  Specifically, the November 2008 VA examiner found that the Veteran did not have any incapacitating episodes of arthritis, and the Veteran denied any pain or flare-ups at this examination.  During the April 2014 VA examination, the Veteran denied any flare-ups of his left knee.  As such, evidence does not establish that the Veteran's left knee is manifested by occasional incapacitating episodes, and thus the Veteran is not entitled to a higher 20 percent under this code.  38 C.F.R. § 4.71a. 

The Veteran is also not entitled to a separate disability rating under DC 5257 for instability or subluxation of the left knee.  38 C.F.R. § 4.71a.  In this regard, in a statement dated March 2011, the Veteran reported that his left knee "is completely unstable at this time."  However, a finding of either instability or subluxation has not been shown on objective medical examination; and neither instability nor subluxation is shown at any of the VA examinations or treatment records.  The Board notes that a September 2010 VA treatment record found that the Veteran had a positive drawer sign for his left knee.  However, the Drawer test is designed to test the integrity of the meniscus.  Here, the Veteran is not service connected for any meniscus problem in his left knee and the most recent VA examination found no meniscus problems.  It is also noted, that while a Drawer test was positive on a single occasion, even at that time, the VA physician did not provide a diagnosis of instability or subluxation, despite the Veteran's complaints of giving way and the use of a knee brace.  Further, during the November 2008 and April 2014 VA examinations, the Veteran's left knee was found to be stable upon objective physical testing, and no diagnosis of instability or subluxation was felt to be warranted.  VA treatment records dated in August 2010, March 2012, and April 2012 also found that the Veteran did not have instability in his left knee.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5257 for subluxation or instability of his service-connected left knee disability.  38 C.F.R. § 4.71a, DC 5257. 

The remainder of the codes pertaining to the knee and leg also do not justify disability ratings in excess of 10 percent for the service-connected left knee disability.  Taking the remaining codes in numerical order, Diagnostic Code 5256 is not applicable because there is no ankylosis of the Veteran's left knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  The November 2008 VA examiner also made a specific finding that the Veteran did not have joint ankylosis.  

Diagnostic Code 5258 is only applicable where there is dislocated cartilage of the knee, and such has not been shown by the evidence of record. 

In this case, applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a separate initial disability rating for his service-connected left knee injury, status post anterior cruciate ligament repair, per Diagnostic Code 5259, as he is not service connected for any meniscus problems and has not undergone any meniscus surgery.  Further, Diagnostic Code 5258 is not for application because dislocated cartilage has not been demonstrated on objective examination at any time.  There were no structural abnormalities of the Veteran's left knee noted at the VA examinations or in the VA treatment records.  An X-ray taken during the November 2008 VA examination found that the left knee did not have any acute fracture or dislocation.  The November 2008 VA examiner determined that the Veteran did not have a patellar or meniscus abnormality.  The April 2014 found that the Veteran did not have a history of recurrent patellar dislocation.  

The Veteran also did not have any tibia impairment, fibular impairment, meniscal condition, or deformity of the left knee. Thus, the Veteran is not entitled to separate disability ratings under Diagnostic Codes 5258 or 5262.  

As such, a schedular rating in excess of 10 percent for the left knee is denied.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as knee pain and instability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, with regard to the Veteran's left knee disability, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight, as they were based on objective medical testing.  See Guerrieri.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected knee disability are more than adequate in this case.  The schedular rating criteria consider the various symptomatology for each knee manifestation, and include range of motion testing for his disabilities.  The Veteran has not described symptomatology for either knee disability that would make his case unique or unusual.  Rather, symptoms such as musculoskeletal pain and decreased motion are specifically-contemplated by the rating schedule.  It is noted that the Veteran does wear a brace, but the Board notes that consideration was given to knee instability within the schedular rating evaluation.  As such, the symptoms of the Veteran's left knee disability have been reasonably contemplated by the schedular rating criteria. As such, referral for consideration of an extraschedular rating is not warranted at this time.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of his service connected left knee disability.  Thus, the Board finds that Rice is inapplicable.


ORDER

An initial disability rating in excess of 10 percent for a left knee injury, status post anterior cruciate ligament (ACL) repair, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


